Citation Nr: 0033574	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  93-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 10, to October 
29, 1972.

In a rating action of January 1973, the Cleveland, Ohio RO 
denied service connection for hypertension and for bilateral 
defective hearing.  The veteran was informed of this decision 
by letter, dated in January 1973, but did not file a timely 
notice of disagreement.  The decision subsequently became 
final.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from July 1991 rating decision by the Cleveland, 
Ohio, RO which denied service connection for tinnitus and 
found that no new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
hypertension and bilateral defective hearing.  In February 
1992, the veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO, a transcript of which is 
of record.  This case was remanded by the Board in October 
1993 for further development in regard to the veteran's claim 
for service connection for hypertension. The practice of the 
Board at the time of that remand precluded deciding any of 
the issues certified for appeal before a decision could be 
rendered regarding all the issues in appellate status. 

Subsequent to the Board's October 1993 remand, the veteran 
moved to Florida and his claims folder was transferred to the 
St. Petersburg RO.  In September 1997, that RO determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for hypertension, 
reviewed the evidence of record on a de novo basis, and then 
denied the claim.  

In an April 1998 decision, the Board denied service 
connection for tinnitus and granted service connection for 
hypertension.  The Board also found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for bilateral defective hearing and 
remanded the issue of service connection for bilateral 
defective hearing to the RO for further development.  That 
development having been completed this issue is now before 
the Board for further appellate consideration at this time.  


REMAND  

In the Board's remand of April 1998, it was noted that the 
veteran had never been afforded a VA audiometric examination.  
Accordingly the RO was instructed to afford the veteran an 
audiometric examination to determine whether he had a hearing 
loss sufficient to be considered a disability for service 
connection purposes under the provisions of 38 C.F.R. 
§ 3.385, and if so, a further VA examination by a 
otolaryngologist to determine whether such a hearing 
disability developed during service or was otherwise related 
to service.  

Review of the record indicates that, pursuant to the Board's 
April 1998 remand, the RO scheduled the veteran for an 
audiometric examination in December 1998, but this 
examination was canceled.  In a letter dated September 27, 
1999, the RO informed the veteran that he was to be scheduled 
for another VA examination to determine the level of his 
disability.  The RO also sent the veteran an identical letter 
dated September 29, 1999.  Both of these letters were sent to 
the veteran's residential address of record, but both letters 
were returned by the Postal Service as undeliverable at that 
address.  

The record contains computer-generated documents which reveal 
that the veteran was scheduled for a VA audiometric 
examination in October 1999, but failed to report for this 
examination.  The claims folder does not contain a copy of 
the letter from the VA medical facility to the veteran 
informing him of the date, time, and place for this 
examination.  On one of the computer generated documents, 
however, it was stated that the veteran could not be reached 
by telephone and that all notices to him were returned due to 
an invalid address.  On another of the computer generated 
documents it was written that the veteran had a new address, 
which was listed.  

The veteran was accordingly contacted again by the RO in a 
letter dated in December 1999 and informed that he was to be 
scheduled for a VA examination.  This letter was sent to the 
new residential address, but was also returned by the Postal 
Service as undeliverable at that address.  The record also 
contains a VA Form 119 dated in December 1999 that indicated 
that the veteran's service representative did not have his 
current address and that here was no telephone listing for 
the veteran.  There is a further computer generated document 
in the claims folder indicating that the veteran was 
scheduled for a VA audiometric examination in December 1999, 
but failed to report for this examination.  The claims folder 
does not contain a copy of the letter from the VA medical 
facility to the veteran informing him of the date, time, and 
place for this examination.  

In an RO deferred rating action of September 2000 it was 
noted in a handwritten statement that in September 2000 the 
veteran's representative did not have the veteran's current 
residential address.  The deferred rating contains a further 
handwritten notation to the effect that attempts to locate 
the veteran through the Telephone Company's long distance 
information for Cincinnati had been unsuccessful.  

Thereafter, the RO returned the case to the Board without any 
further action.  

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such an examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  Examples of good cause 
include but, are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc 38 C.F.R. § 3.365(a).  When a claimant fails to 
report for an examination in conjunction with a reopened 
claim, the claim shall be denied.  

The failure to report for an essential VA examination, 
occasioned by the RO's inability to contact a veteran, 
because the veteran has failed to appraise the RO of an 
address where he can be contacted, is a basis for a denial of 
the claim.  However, the Board again notes that the record 
does not contain a copy of the letter from the medical 
facility informing the veteran of the date, time, and place 
of any of the VA audiometric examinations scheduled in 1998 
or 1999.  This omission is significant because a copy of this 
letter is necessary to establish that an attempt was made to 
have the veteran properly informed regarding the time, place, 
and date of any of these VA audiometric examinations.  

Under these circumstances, it cannot be concluded from the 
evidentiary record that the veteran failed to report for any 
of the VA audiometric examinations scheduled in 1998 and 1999 
after attempts were made at proper notification.  The 
omission of these notification letters, as well as the RO 
failure to render any adjudicatory action in regard to the 
veteran's claim for service connection for bilateral 
defective hearing subsequent to the September 2000 deferred 
rating decision presents the Board with due process and 
evidentiary problems in regard to the veteran's claim for 
service connection for bilateral defective hearing.  See 
38 C.F.R. § 3.655 (a), (b) (2000).  The Board thus finds that 
the veteran must be afforded an additional opportunity to 
report for a VA audiometric examination, and the RO must 
undertake further adjudication of the issue of service 
connection for bilateral defective hearing prior to further 
appellate consideration of this matter.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1. The appropriate medical facility 
should be instructed by the RO to send 
a letter to the veteran's last known 
address advising him of the date, 
place, and time to report for a VA 
audiometric examination.  A copy of 
this letter from the medical facility 
to the veteran must be placed in the 
claims folder.  If the audiometric 
examination demonstrates that the 
veteran currently has a hearing loss 
sufficient to be considered a 
disability for service connection 
under the provisions of 38 
C.F.R.§ 3.385, the veteran should be 
examined by a VA otolaryngologist to 
determine the etiology of the hearing 
loss.  The claims folder must be made 
available to the physician prior to 
the evaluation.  At the conclusion of 
the evaluation, the otolaryngologist 
should express his medical opinion, as 
to whether it is at least as likely as 
not that the veteran's hearing loss 
developed during service, or whether 
bilateral defective hearing is 
otherwise related to service.  

2. Then, irrespective of whether the 
veteran reports for the examination or 
examinations requested above, the RO 
should review the veteran's claim of 
entitlement to service connection for 
bilateral defective hearing.  If the 
veteran appears for the VA audiometric 
examination and, if in order, the 
otolaryngologist's examination 
discussed in the previous paragraph, 
the veteran's claim for service 
connection should be adjudicated de 
novo on the basis of all the evidence.  
If the veteran fails to appear for the 
scheduled examination, his claim for 
service connection for bilateral 
defective hearing should be denied 
under the provisions of 38 C.F.R. 
§ 3.655(b).  If the claim is denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case containing the 
appropriate law and regulations 
governing service connection, 
including the provisions of 38 C.F.R. 
§ 3.655, if applicable, and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further consideration, 
if in order.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to afford the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

	

 

